Citation Nr: 0920592	
Decision Date: 06/02/09    Archive Date: 06/09/09

DOCKET NO.  04-40 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for service-connected lumbosacral strain with history 
of herniated nucleus pulposus prior to January 8, 2009.  

2.  Entitlement to a disability rating in excess of 40 
percent for service-connected lumbar spine spondylosis and 
degenerative disc disease (DDD) (previously evaluated as 
lumbosacral strain with history of herniated nucleus 
pulposus) since January 8, 2009. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1988 to June 
1990, and had active duty for training service from March 20, 
1978 to August 5, 1978, and from March 14, 1984 to July 3, 
1984.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2003 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claim of entitlement to a disability rating in 
excess of 20 percent for service-connected lumbosacral strain 
with history of herniated nucleus pulposus.   

In February 2007, the Veteran and his spouse testified before 
the undersigned Veterans Law Judge, seated at the RO in 
Atlanta, Georgia.  A transcript of the hearing has been 
associated with the claims file. 

In May 2007, the Board remanded this case for additional 
development.  The file has now been returned to the Board for 
further consideration.

By a January 2008 rating decision, the RO assigned the 
Veteran's radiculopathy, left lower extremity as secondary to 
service-connected lumbosacral strain with history of 
herniated nucleus pulposus, an initial 10 percent disability 
rating, effective March 16, 2007.

By a February 2009 rating decision, the Veteran's service-
connected lumbosacral strain with history of herniated 
nucleus pulposus was considered as lumbar spine spondylosis 
and DDD, and assigned an increased 40 percent disability 
rating, effective January 8, 2009.  As the 40 percent 
evaluation is less than the maximum available rating, the 
issue remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).


FINDINGS OF FACT

1.  Prior to January 8, 2009, the Veteran's service-connected 
lumbosacral strain with history of herniated nucleus pulposus 
was not manifested by:  severe limitation of motion of the 
lumbar spine; forward flexion of the thoracolumbar spine to 
30 degrees or less, or with favorable ankylosis of the entire 
thoracolumbar spine; lumbosacral strain that was severe, with 
listing of the whole spine to the opposite side, a positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, and narrowing or irregularity of the joint space, or 
some of these symptoms accompanied by abnormal mobility on 
forced motion; or any incapacitating episodes.

2.  Since January 27, 2003, the Veteran's lumbar spine 
disability has been productive of neurologic impairment of 
the right lower extremity that results in a disability 
analogous to mild incomplete paralysis of the sciatic nerve. 

3.  Since January 27, 2003, the Veteran's lumbar spine 
disability has been productive of neurologic impairment of 
the left lower extremity that results in a disability 
analogous to mild incomplete paralysis of the sciatic nerve. 

4.  Since January 8, 2009, the Veteran's service-connected 
lumbar spine spondylosis and DDD (previously evaluated as 
lumbosacral strain with history of herniated nucleus 
pulposus) has not been manifested by unfavorable ankylosis of 
the entire thoracolumbar spine or any incapacitating 
episodes.


CONCLUSIONS OF LAW

1.  Prior to January 8, 2009, the criteria for a disability 
rating in excess of 20 percent for service-connected 
lumbosacral strain with history of herniated nucleus pulposus 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 
4.6, 4.7, 4.10, 4.14, 4.25, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes (DCs) 5292, 5293, 5295 (2003), 5237, 5243 
(2008).  

2.  Since January 27, 2003, the criteria for a separate 10 
percent evaluation for right-sided mild incomplete paralysis 
of the sciatic nerve have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.2, 4.6, 4.7, 4.10, 4.14, 4.25, 4.120, 
4.123, 4.124, 4.124a, DC 8520 (2008).  

3.  Since January 27, 2003, the criteria for a separate 10 
percent evaluation for left-sided mild incomplete paralysis 
of the sciatic nerve have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.2, 4.6, 4.7, 4.10, 4.14, 4.25, 4.120, 
4.123, 4.124, 4.124a, DC 8520 (2008).  

4.  Since January 8, 2009, the criteria for a disability 
rating in excess of 40 percent for service-connected lumbar 
spine spondylosis and DDD (previously evaluated as 
lumbosacral strain with history of herniated nucleus 
pulposus) have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.2, 4.6, 4.7, 4.10, 4.14, 4.25, 4.40, 
4.45, 4.59, 4.71a, DCs 5292, 5293, 5295 (2003), 5237, 5243 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist the Appellant

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A.     § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper 
notice from VA must inform the claimant of any information 
and evidence not of record:  (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide in accordance 
with 38 C.F.R. § 3.159(b)(1).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the 
agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant. 

The claimant must also be notified that, should an increase 
in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

In this case, the RO sent the Veteran a notice letter dated 
in November 2002.   However, the Veteran was not provided 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask the Secretary to obtain) that are 
relevant to establishing entitlement to increased 
compensation - e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, Social Security determinations, and any other 
evidence showing an increase in the disability or the impact 
of the disability on employment.  Vazquez- Flores, 22 Vet. 
App. 37 (2008).  The Veteran was also not informed of the 
specific criteria necessary for entitlement to a higher 
disability rating.  Thus, in order to overcome the 
presumption of prejudice associated with this pre-
adjudicatory notice error, the purpose of the notice must not 
have been frustrated.  See Sanders, 487 F.3d at 889.

In this case, the Board finds that the purpose of the notice 
was not frustrated.  The Veteran's claim for an increased 
rating has been evaluated under Diagnostic Codes that provide 
for a higher rating upon evidence of a noticeable worsening 
or increase in severity of the disability.  Vazquez-Flores, 
22 Vet. App. 37.  The Board notes that the Veteran was 
provided with applicable rating criteria in February 2003 and 
February 2009 rating decisions and in September 2004 and 
January 2009 Statements of the Case, and has been provided VA 
examinations undertaken specifically to determine the current 
severity of his disability.  Further, the Veteran was 
provided with the opportunity to offer testimony before the 
Board in February 2007 as to the current severity of his 
disability.  Based on the various exchanges between the 
Veteran and VA with regard to his claim for an increased 
rating, the Veteran is reasonably expected to understand the 
types of evidence that would support his claim for an 
increased rating.

Moreover, despite faulty notice, as further discussed below, 
the evidence simply does not show that the Veteran meets the 
criteria required for the award of an increased disability 
rating for his service-connected lumbar condition.
As to VA's duty to assist, VA has associated with the claims 
file the Veteran's VA treatment records and afforded him VA 
examinations in July 2004 and January 2009.  The Board finds 
these actions have satisfied VA's duty to assist the Veteran 
and that no additional assistance is required.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

All relevant facts with respect to the claim addressed in the 
decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
Veteran are to be avoided).

Increased Rating

Ratings for service-connected disabilities are determined by 
comparing the Veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in 
earning capacity.  Separate Diagnostic Codes identify the 
various disabilities.  38 C.F.R. Part 4 (2008).  When rating 
a service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  The Board will 
consider entitlement to staged ratings to compensate for 
times since filing the claims when the disabilities may have 
been more severe than at other times during the course of the 
claims on appeal.  Fenderson v. West, 12 Vet. App. 119 
(1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2008).  

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
taking into account any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions regarding the avoidance of 
pyramiding do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including flare ups.  38 C.F.R. § 4.14 (2008).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 (2008), 
however, should only be considered in conjunction with the 
Diagnostic Codes predicated on limitation of motion.  Johnson 
v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2008).

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  For 
the purpose of rating disability from arthritis, the knee and 
spine are considered major joints.  38 C.F.R. § 4.45.

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003, 5010 (2008).  
For traumatic arthritis, DC 5010 directs that the evaluation 
of arthritis be conducted under DC 5003, which states that 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate Diagnostic Codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, DC 5010.  When, however, the 
limitation of motion is noncompensable under the appropriate 
Diagnostic Codes, a rating of 10 percent may be applied to 
each such major joint or group of minor joints affected by 
limitation of motion.  The limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, DC 5010.  In the absence of limitation of motion, X-
ray evidence of arthritis involving two or more major joints 
or two or more minor joint groups, will warrant a rating of 
10 percent; in the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joint 
groups with occasional incapacitating exacerbations will 
warrant a 20 percent rating.  The above ratings are to be 
combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 
5003, Note 1.  

The words slight, moderate, and severe as used in the various 
Diagnostic Codes are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are equitable and just.  38 C.F.R. 
§ 4.6 (2008).  It should also be noted that use of 
terminology such as severe by VA examiners and others, 
although an element to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  
38 C.F.R. §§ 4.2, 4.6 (2008).  

The regulations for rating disabilities of the spine were 
revised during the pendency of this appeal, effective 
September 26, 2003.  See 68 Fed. Reg. 51454 (Aug. 27, 2003).  
Where the law or regulations governing a claim are changed 
while the claim is pending, the version most favorable to the 
claimant applies (from the effective date of the change), 
absent congressional intent to the contrary.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  The Board can 
apply only the prior regulation to rate the Veteran's 
disability for periods preceding the effective date of the 
regulatory change.  VAOPGCPREC 3-00 (Apr. 10, 2000), 65 Fed. 
Reg. 33422 (2000).

The RO considered and notified the Veteran of both the old 
and the new versions of the relevant criteria.  The Board's 
following decision results in no prejudice to the Veteran in 
terms of any lack of notice of the regulatory revisions.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The Board has evaluated the Veteran's lumbar spine disability 
under multiple Diagnostic Codes to determine if there is any 
basis to increase the assigned rating.  Such evaluations 
involve consideration of the level of impairment of a 
veteran's ability to engage in ordinary activities, to 
include employment, as well as an assessment of the effect of 
pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59 (2008).  

Prior to September 26, 2003, a 10 percent rating was 
warranted for slight limitation of motion of the lumbar 
spine, 20 percent rating was warranted for moderate 
limitation of motion of the lumbar spine, and a 40 percent 
rating was warranted for severe limitation of motion.  
38 C.F.R. § 4.71a, DC 5292 (2003).

Prior to September 26, 2003, a 10 percent rating was 
warranted for lumbosacral strain with characteristic pain on 
motion.  A 20 percent rating was warranted for lumbosacral 
strain with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position.  A 
maximum 40 percent rating was warranted for lumbosacral 
strain that was severe, with listing of the whole spine to 
the opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, and narrowing or 
irregularity of the joint space; a 40 percent evaluation was 
also warranted when only some of these symptoms were present 
if there was also abnormal mobility on forced motion.  
38 C.F.R. § 4.71a, DC 5295 (2003).

At the time the Veteran filed his claim of entitlement to an 
increased disability rating, intervertebral disc syndrome 
(IVDS) was evaluated either on the total duration of 
incapacitating episodes resulting from IVDS over the past 12 
months, or by combining under 38 C.F.R. § 4.25 separate 
evaluations of its chronic orthopedic and neurological 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  A 10 percent rating was warranted for IVDS with 
incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past 12 months.  
A rating of 20 percent was warranted for IVDS with 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months.  
A rating of 40 percent was warranted for IVDS with 
incapacitating episodes having a total duration of least four 
weeks but less than six weeks during the past 12 months.  
Finally, a maximum rating of 60 percent was warranted for 
IVDS with incapacitating episodes having a total duration of 
at least six weeks during the past 12 months.  38 C.F.R. 
§ 4.71a, DC 5293 (2003).  This regulation was slightly 
revised in September 2003.  

Effective September 26, 2003, the regulations for rating 
disabilities of the spine were revised, and the Diagnostic 
Codes were reclassified.  These reclassified Diagnostic Codes 
include 5237 (lumbosacral strain) and 5243 (intervertebral 
disc syndrome).  See 68 Fed. Reg. 51454 (Aug. 27, 2003).  The 
code for IVDS (DC 5243), permits evaluation under either the 
General Rating Formula for Diseases and Injuries of the Spine 
or under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever results in the 
higher evaluation when all disabilities are combined.  
38 C.F.R. § 4.71a, DCs 5237, 5242, 5243 (2008).
 
The September 2003 regulation revisions set forth a General 
Rating Formula for Diseases and Injuries of the Spine, with 
or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease as follows:

Unfavorable ankylosis of the entire spine (100 
percent);
 Unfavorable ankylosis of the entire thoracolumbar 
spine (50 percent);
 
Unfavorable ankylosis of the entire cervical 
spine, or forward flexion of the thoracolumbar 
spine to 30 degrees or less, or with favorable 
ankylosis of the entire thoracolumbar spine (40 
percent);
 
For forward flexion of the cervical spine to 15 
degrees or less, or favorable ankylosis of the 
entire cervical spine (30 percent);
 
For forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 
degrees, or forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 
degrees, or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, 
or the combined range of motion of the cervical 
spine not greater than 170 degrees, or muscle 
spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal 
kyphosis (20 percent);
 
For forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 
degrees, or forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 
degrees, or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but 
not greater than 235 degrees, or combined range of 
motion of the cervical spine greater than 170 
degrees but not greater than 335 degrees, or 
muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal 
contour, or vertebral body fracture with loss of 
50 percent or more of the height (10 percent).
 
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine (2008).

When evaluating diseases and injuries of the spine, any 
associated objective neurological abnormalities, including, 
but not limited to, bowel or bladder impairment, should be 
evaluated separately, under an appropriate Diagnostic Code.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (1).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  Normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  Normal ranges of motion 
for each component of spinal motion provided are the maximum 
usable for calculating the combined range of motion.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note 2.

The Veteran's lumbar spine disability in this case has been 
rated as 20 percent disabling for the period from June 20, 
1990 to January 7, 2009, and 40 percent disabling since 
January 8, 2009, under DC 5295, as in effect at the time of 
the Veteran's November 2002 claim of entitlement to an 
increased disability rating, which contemplates lumbosacral 
strain.  38 C.F.R. § 4.71a, DC 5295 (2002).  

Other applicable diagnostic codes in effect at the time of 
the Veteran's November 2002 claim include DC 5292, which 
contemplates limitation of motion of the lumbar spine, and DC 
5293, which contemplates IVDS.  38 C.F.R. § 4.71a, DCs 5292, 
5293 (2002).

It has not been contended or shown in this case that the 
Veteran has residuals of a fracture of the vertebra (DC 
5285), complete bony fixation of the spine (DC 5286), or 
ankylosis of the lumbar spine (DC 5289).  Accordingly, the 
diagnostic codes in effect at the time of the Veteran's 
November 2002 claim pertaining to these disabilities are not 
applicable in the instant case.  38 C.F.R. § 4.71a, DCs 5285, 
5286, 5289 (2002).

The Board notes that the record before it contains voluminous 
medical evidence, the most relevant of such including VA and 
private treatment records dated from November 19, 2001 to the 
present and reports of VA examinations of the spine conducted 
in May 2002, July 2004, and January 2009, which will be 
addressed as pertinent.  Dela Cruz v. Principi, 15 Vet. App. 
143, 148-49 (2001) (a discussion of all evidence by the Board 
is not required when the Board has supported its decision 
with thorough reasons and bases regarding the relevant 
evidence.)

The Board will examine the applicable criteria and relevant 
evidence as to the Veteran's claim of entitlement to an 
increased disability rating for his service-connected lumbar 
spine disability for two time periods:  prior to January 8, 
2009 (to include November 19, 2002, the date of his claim of 
entitlement to an increased disability rating) to January 7, 
2009, the day prior to the date upon which an increased 
disability rating became effective; and since Janaury 8, 
2009, the day upon which an increased disability rating 
became effective.  

Prior to January 8, 2009

Under the old schedular criteria of DC 5292, a higher rating 
of 40 percent was not warranted unless there was severe 
limitation of lumbar motion.  38 C.F.R. § 4.71a, DC 5292 
(2003).  On VA examination in May 2002, there was objective 
evidence of painful motion.  The Veteran was observed to 
exhibit pain on bending and twisting maneuvers.  The Veteran 
exhibited a normal posture and gait, and did not use a cane 
or other assistive device with ambulation.  On range of 
motion testing, he demonstrated forward flexion to 60 
degrees, extension to 10 degrees, bilateral lateral flexion 
to 20 degrees, and bilateral lateral rotation to 15 degrees, 
additionally limited by pain.  On VA examination in July 
2004, the Veteran exhibited a normal posture and gait; 
however, he used a cane.  Range of motion testing revealed 
forward flexion to 70 degrees, extension to 25 degrees, 
bilateral lateral flexion to 30 degrees, and bilateral 
lateral rotation to 30 degrees, with pain at all ends of 
ranges of motion.  The examiner noted that the Veteran's 
ranges of motion were additionally limited by pain and lack 
of endurance, and not additionally limited by fatigue, 
weakness, and incoordination.  

Based upon the ranges of motion recorded at the above 
examinations, even considering additional pain and lack of 
endurance, the Board concludes that the Veteran's limitation 
of motion most accurately falls within the moderate range.  
While the range of motion of the Veteran's back has in some 
aspects noted to be half the normal range, and in one 
instance, less than half the normal range, at no time has his 
range of motion been found to be severe or extremely minimal.  
Thus, under the old criteria for evaluating limitation of 
motion of the lumbar spine, the Veteran's lumbar spine 
disability was no more than moderate, for which a 20 percent 
rating was warranted.  38 C.F.R. § 4.71a, DC 5292 (2003).  
Thus, the old schedular criteria of DC 5292 cannot serve as a 
basis for an increased disability rating in this particular 
case. 

Under the more specific numerical criteria found under the 
revised spinal regulations for lumbosacral strain discussed 
above, the Veteran's lumbar spine disability fails to satisfy 
the requirements for a disability rating in excess of 20 
percent.  According to the new regulations, his ranges of 
motion fall more nearly within the requirements for a 20 
percent rating:  forward flexion greater than 30 degrees but 
not greater than 60 degrees; or combined range of motion not 
greater than 120 degrees.  There is no evidence that the 
Veteran meets the criteria for an increased disability rating 
under DC 5237, specifically 40 percent, warranted by forward 
flexion of the thoracolumbar spine to 30 degrees or less, or 
favorable ankylosis of the entire thoracolumbar spine.  Thus, 
DC 5237 cannot serve as a basis for an increased disability 
rating.  38 C.F.R. § 4.71a, DC 5237 (2008).  

Similarly, when rated under the old diagnostic criteria for 
lumbosacral strain, contemplated by DC 5295, the Veteran's 
lumbar spine disability again fails to satisfy the 
qualitative criteria for a rating higher than 20 percent 
under the old version, as well as under the new version.  
Compare 38 C.F.R. § 4.71a, DC 5295 (2003) with 38 C.F.R. § 
4.71a, DC 5237, General Rating Formula for Diseases and 
Injuries of the Spine (2008).

Under the old schedular criteria of DC 5295, a higher 
disability rating of 40 percent was not warranted unless 
there was listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a, DC 5295 (2003).

In this case, treatment records dated from November 2001 to 
the present, and reports of VA examinations dated in May 2002 
and July 2004, demonstrate evidence of painful motion with 
bending and twisting maneuvers, tenderness of the left and 
right paravertebral muscle groups, and muscle spasm in the 
left paravertebral muscle group, but no evidence of listing 
of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  

The Board notes that while during VA treatment in January 
2004 the Veteran's range of motion was limited, and that he 
was unable to extend or flex laterally, his range of motion 
was noted as functional during VA treatment in April 2003, 
and normal, with complaints of pain, in February 2007.  VA 
treatment records dated in February 2007 indicate that while 
the Veteran exhibited slow, waddling, short steps, his gait 
was described as normal, and he was able to stand on his 
heels on toes, with difficulty.  Results of x-ray 
examinations dated in May 2002, February 2003, December 2003, 
July 2004, and June 2008 are silent for narrowing or 
irregularity of joint space.  As such, there is no evidence 
of record that the Veteran's lumbar spine disability more 
nearly approximates any of the criteria contemplated by the 
old diagnostic criteria of DC 5295.  Thus, DC 5295 cannot 
serve as a basis for an increased disability rating.  
38 C.F.R. § 4.71a, DC 5295 (2002).  

Under the new schedular criteria of DC 5237, the Veteran's 
range of motion does not meet the criteria for an increased 
disability rating, specifically 40 percent, warranted by 
forward flexion of the thoracolumbar spine to 30 degrees or 
less, or favorable ankylosis of the entire thoracolumbar 
spine, as discussed immediately above.  38 C.F.R. § 4.71a, DC 
5237 (2008).

At the time the Veteran filed his November 2002 claim of 
entitlement to an increased disability rating, IVDS could be 
rated either on the basis of the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurological manifestations, along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  38 C.F.R. § 4.71a, DC 5243 
(2002).  

Under this code, a 40 percent rating is warranted where the 
evidence reveals incapacitating episodes having a total 
duration of at least four weeks during the past 12 months.  
Incapacitating episodes were defined as requiring bed rest 
prescribed by a physician and treatment by a physician.  
There is no evidence that the Veteran was prescribed bed rest 
by a physician due to his lumbar spine disability for at 
least four weeks during any one-year period of the rating 
period under consideration.  See Mittleider v. West, 11 Vet. 
App. 181, 182 (1998).  Accordingly, the Veteran is not 
entitled to an increased disability rating under this 
version.

A September 2003 revision to the IVDS code stated that IVDS 
(pre-operatively or post-operatively) is to be evaluated 
under the General Rating Formula for Diseases and Injuries of 
the Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under §4.25.  

For purposes of evaluation under DC 5243, "[c]hronic 
orthopedic and neurological manifestations" means orthopedic 
and neurological signs and symptoms resulting from IVDS that 
are present constantly, or nearly so.  38 C.F.R. § 4.71a, DC 
5243, Note 1 (2003-04).  Orthopedic disabilities are rated 
using evaluation criteria for the most appropriate orthopedic 
diagnostic codes.  Similarly, neurological disabilities are 
rated separately using criteria for the most appropriate 
neurological diagnostic codes.  Id., at Note 2.

It has been determined in this case that there is no evidence 
of incapacitating episodes as defined under DC 5293 or the 
General Rating Formula for Diseases and Injuries of the Spine 
(in effect from September 23, 2002 to September 26, 2003, and 
from September 26, 2003 through the present, respectively).  
Therefore, it is necessary to determine whether the Veteran 
may be entitled to a higher rating if chronic orthopedic and 
neurological manifestations are evaluated separately and 
combined with all other disabilities.

Turning first to the orthopedic manifestations, as discussed 
above, on VA examination in May 2002, the Veteran 
demonstrated 60 degrees flexion, 10 degrees extension, 20 
degrees lateral flexion, bilaterally, and 15 degrees 
rotation, bilaterally.  On VA examination in July 2004, the 
Veteran had 70 degrees flexion, 25 degrees extension, 30 
degrees lateral flexion, bilaterally, and 30 rotation, 
bilaterally.  Taken together, these ranges of motion would 
warrant a rating of no more than 20 percent under the General 
Rating Formula.  As discussed above, the requirements for a 
higher rating under the General Rating Formula, specifically 
40 percent, forward flexion of the thoracolumbar spine to 30 
degrees or less, or with favorable ankylosis of the entire 
thoracolumbar spine, are neither contended nor shown.  
38 C.F.R. § 4.71a, DC 5237 (2008).  

The Board has determined that the Veteran is entitled to no 
more than a 20 percent disability rating under the rating 
criteria applicable to his lumbar spine disability prior to 
January 8, 2009.  

Consideration has been given to the provisions of 38 C.F.R. 
§§ 4.40 and 4.45. Although the Veteran has complained of 
flare-ups, these occur only after certain activities or in 
certain types of extreme weather.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).  On VA examination in May 2002 the 
Veteran reported that he experienced pain that "stopped him 
for a day or two," brought on by overuse of his back by 
prolonged walking or sitting, and alleviated with rest.  
Range of motion testing conducted at that time was noted as 
additionally limited by pain.  On VA examination in July 
2004, the Veteran reported non-incapacitating pain during 
yard work, light work, and walking, and pain that required 
missing work on 10 to 12 occasions over the past year.  Range 
of motion testing conducted at that time was noted as 
additionally limited by pain and lack of endurance.  The 
Veteran's VA treatment records indicate that he underwent 
steroid injection therapy for his lumbar spine disability on 
a consistent basis during the appellate period.  At the time 
of his February 2007 hearing before the Board, the Veteran 
reported that he has pain in his back at all times, and that 
he is unable to mow his yard, go fishing, relax, sleep 
comfortably, or walk more than 200 feet.  The Veteran 
reported that he was able to remain at his current job 
because his employer allowed him to stop doing physical work 
on traffic lights and begin working with computers.  

While there is evidence indicating pain and lack of 
endurance, there is no medical evidence indicating a higher 
limitation of motion as a result.  Thus, the Board finds that 
the currently assigned 20 percent disability rating already 
contemplates any pain on limitation of motion and does not 
warrant an additional rating under DeLuca.   

The question before the Board, then, is whether the Veteran 
is entitled to a separate disability rating for his 
neurological manifestations.  

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment and motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120 (2008).  
Under 38 C.F.R. § 4.124a, disability from neurological 
disorders is rated from 10 to 100 percent in proportion to 
the impairment of motor, sensory, or mental function.  With 
partial loss of use of one or more extremities from 
neurological lesions, rating is to be by comparison with 
mild, moderate, severe, or complete paralysis of the 
peripheral nerves.  The term "incomplete paralysis" 
indicates a degree of lost or impaired function substantially 
less than the type of picture for complete paralysis given 
with each nerve, whether due to varied level of the nerve 
lesion or to partial regeneration.

When the involvement is only sensory, the rating should be 
for the mild, or at most, the moderate degree.  In rating 
peripheral nerve disability, neuritis, characterized by loss 
of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on the 
scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete paralysis.  The maximum 
rating to be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis.  
38 C.F.R. § 4.123 (2008).

The Veteran's VA treatment records indicate that he began 
reporting pain, radiating from his back into his lower 
extremities, in January 2003.  The Veteran demonstrated 2+ 
deep tendon reflexes, and pinprick and vibratory sensation 
that were symmetrical and present, except that such was 
reduced as to his great toe during treatment, in April 2003.  
The Veteran complained of numbness and tingling and exhibited 
2+ deep tendon reflexes and decreased vibratory pain and 
pinprick sensation in the L4-L5 areas, bilaterally, during 
treatment in January 2004.  Examination during treatment in 
February 2007 was negative for any neurological deficits.  At 
the time of his hearing before the Board, the Veteran 
reported that he experiences shooting pain down his legs.  

Based upon the totality of the medical evidence of record, 
separate 10 percent disability ratings for each of the 
Veteran's lower extremities for neurological manifestations 
of his lumbar spine disability, effective January 27, 2003, 
the date upon which the medical evidence indicates the 
presence of neurological manifestations related to his lumbar 
spine disability, are warranted.  There is no medical 
evidence of record that the Veteran's neurological 
manifestations of his lumbar spine disability are analogous 
to moderate incomplete paralysis of the sciatic nerve. 


Since January 8, 2009

Under the old schedular criteria for limitation of motion of 
the lumbar spine under DC 5292, 40 percent was the maximum 
rating warranted for severe limitation of lumbar motion.  38 
C.F.R. § 4.71a, DC 5292 (2002).  As the Veteran is already in 
receipt of a 40 percent disability rating, the old schedular 
criteria of DC 5292 cannot serve as a basis for an increased 
disability rating in this particular case. 

Under the more specific numerical criteria found under the 
revised spinal regulations discussed above, the Veteran's 
lumbar spine disability fails to satisfy the requirements for 
a disability rating in excess of 40 percent.  On VA 
examination in January 2009, the Veteran exhibited an 
antalgic gait and used a cane for ambulation.  Range of 
motion testing revealed forward flexion to 25 degrees, 
extension to 8 degrees, right lateral flexion to 20 degrees, 
left lateral flexion to 15 degrees, and bilateral lateral 
rotation to 25 degrees, each repeated three times.  The 
examiner noted pain on repeated testing of forward flexion, 
additional weakness, fatigue, or incoordination on repeated 
testing of extension, and no additional limitation of motion 
due to pain on repeated testing of all ranges of motion.  

According to the new regulations, the Veteran's range of 
motion falls squarely within the requirements for a 40 
percent rating:  forward flexion of the thoracolumbar spine 
to 30 degrees or less.  There is no evidence that the 
Veteran, even considering additional pain, weakness, fatigue, 
or incoordination, meets the criteria for an increased 
disability rating under DC 5237, specifically 50 percent, 
warranted by unfavorable ankylosis of the entire 
thoracolumbar spine.  Thus, DC 5237 cannot serve as a basis 
for an increase disability rating.  38 C.F.R. § 4.71a, 
DC 5237 (2008).  

Similarly, when rated under the diagnostic criteria for 
lumbosacral strain, the Veteran's lumbar spine disability 
again fails to satisfy the qualitative criteria for a rating 
higher than 40 percent under the old version, as well as 
under the new version.  Compare 38 C.F.R. § 4.71a, DC 5295 
(2002) with 38 C.F.R. § 4.71a DC 5237, General Rating Formula 
for Diseases and Injuries of the Spine (2008).

Under the old schedular criteria of DC 5295, 40 percent was 
the maximum rating warranted for lumbosacral strain that was 
severe, with listing of the whole spine to the opposite side, 
a positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteoarthritic changes, and narrowing or irregularity of the 
joint space; and also warranted when only some of these 
symptoms were present if there was also abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, DC 5295 (2002).   As the 
Veteran is already in receipt of a 40 percent disability 
rating, the old schedular criteria of DC 5295 cannot serve as 
a basis for an increased disability rating in this particular 
case. 

Under the new schedular criteria for lumbosacral strain under 
DC 5237, the Veteran's range of motion does not meet the 
criteria for an increased disability rating, as discussed 
immediately above.  Thus, DC 5237 cannot serve as a basis for 
an increased disability rating.  38 C.F.R. § 4.71a, DC 5237 
(2008).  

At the time the Veteran filed his November 2002 claim of 
entitlement to an increased disability rating, IVDS could be 
rated either on the basis of the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurological manifestations, along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  38 C.F.R. § 4.71a, DC 5243 
(2002).  

Under this code, a 60 percent rating is warranted where the 
evidence reveals incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  
Incapacitating episodes were defined as requiring bed rest 
prescribed by a physician and treatment by a physician.  
There is no evidence that the Veteran was prescribed bed rest 
by a physician due to his lumbar spine disability for at 
least six weeks during any one-year period of the rating 
period under consideration.  See Mittleider v. West, 11 Vet. 
App. 181, 182 (1998).  Accordingly, the Veteran is not 
entitled to an increased disability rating under this version 
of this Diagnostic Code.

A September 2003 revision to the IVDS code stated that IDS 
(pre-operatively or post-operatively) is to be evaluated 
under the General Rating Formula for Diseases and Injuries of 
the Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under §4.25.  

For purposes of evaluation under DC 5243, "[c]hronic 
orthopedic and neurological manifestations" means orthopedic 
and neurological signs and symptoms resulting from IVDS that 
are present constantly, or nearly so.  38 C.F.R. § 4.71a, DC 
5243, Note 1 (2003-04).  Orthopedic disabilities are rated 
using evaluation criteria for the most appropriate orthopedic 
diagnostic codes.  Similarly, neurological disabilities are 
rated separately using criteria for the most appropriate 
neurological diagnostic codes.  Id., at Note 2.

It has been determined in this case that there is no evidence 
of incapacitating episodes as defined under DC 5293 or the 
General Rating Formula for Diseases and Injuries of the Spine 
(in effect from September 23, 2002 to September 26, 2003, and 
from September 26, 2003 through the present, respectively).  

The Board has determined that the Veteran is entitled to no 
more than a 40 percent disability rating under the rating 
criteria applicable to his lumbar spine disability since 
January 8, 2009.  

Consideration has been given to the provisions of 38 C.F.R. 
§§ 4.40 and 4.45. Although the Veteran has complained of 
flare-ups, these occur only after certain activities or in 
certain types of extreme weather.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).  On VA examination in January 2009 the 
Veteran reported that he experiences flare-ups that last one 
or two days and occur one to five times per month.  The 
Veteran reported that his flare-ups were brought on by 
inclement weather and increased activity, and that he stops 
all activity and lies down and uses his transcutaneous 
electrical nerve stimulation (TENS) unit.  Range of motion 
testing conducted at that time revealed pain on repeated 
testing of forward flexion, and additional weakness, fatigue, 
or incoordination on repeated testing of extension.  The 
Veteran reported that he misses approximately two weeks of 
work during the year due to his lumbar spine disability.  The 
Veteran reported that he is able to drive for only 30 minutes 
at a time, and that he is unable to do yard work and chores.  
The Veteran reported that he is unable to go hunting or 
fishing, and that is unable to walk more than 200 feet.  

While there is evidence indicating pain on repeated testing 
of forward flexion, and additional weakness, fatigue, or 
incoordination on repeated testing of extension, there is no 
medical evidence indicating a higher limitation of motion as 
a result.  Thus, the Board finds that the currently assigned 
40 percent disability rating already contemplates any pain on 
limitation of motion and does not warrant an additional 
rating under DeLuca.   

At this point, it is now necessary to determine whether the 
Veteran may be entitled to a higher rating if chronic 
orthopedic and neurological manifestations are evaluated 
separately and combined with all other disabilities.

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment and motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120 (2008).  
Under 38 C.F.R. § 4.124a, disability from neurological 
disorders is rated from 10 to 100 percent in proportion to 
the impairment of motor, sensory, or mental function.  With 
partial loss of use of one or more extremities from 
neurological lesions, rating is to be by comparison with 
mild, moderate, severe, or complete paralysis of the 
peripheral nerves.  The term "incomplete paralysis" 
indicates a degree of lost or impaired function substantially 
less than the type of picture for complete paralysis given 
with each nerve, whether due to varied level of the nerve 
lesion or to partial regeneration.

When the involvement is only sensory, the rating should be 
for the mild, or at most, the moderate degree.  In rating 
peripheral nerve disability, neuritis, characterized by loss 
of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on the 
scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete paralysis.  The maximum 
rating to be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis.  
38 C.F.R. § 4.123 (2008).

As discussed above, the Board found that separate 10 percent 
disability ratings for each of the Veteran's lower 
extremities for neurological manifestations of his lumbar 
spine disability, effective January 27, 2003, the date upon 
which the medical evidence of record indicates the presence 
of neurological manifestations related to his lumbar spine 
disability, were warranted.  The medical evidence of record 
as to the time period since January 8, 2009 does not indicate 
an increase in severity in the Veteran's neurological 
manifestations of his lumbar spine disability.  On VA 
examination in January 2009, the Veteran reported numbness 
and tingling in his lower extremities.  The Veteran 
demonstrated a positive straight leg raise test, and 
decreased light touch and pinprick sensation in his lower 
extremities, below the knees.  Thus, there is no medical 
evidence of record that the Veteran's neurological 
manifestations of his lumbar spine disability are analogous 
to moderate incomplete paralysis of the sciatic nerve, and 
the separate 10 percent disability rating for each of the 
Veteran's lower extremities for neurological manifestations 
of his lumbar spine disability remain unchanged.  

Conclusion

The Board has considered whether, under Fenderson, a higher 
rating might be warranted for any period of time during the 
pendency of this appeal.  Fenderson, 12 Vet. App. at 125-26.  

The weight of the probative evidence demonstrates that the 
orthopedic manifestations of the Veteran's lumbar spine 
disability have warranted no more than a 20 percent 
disability rating for the period prior to January 8, 2009.

Also, the weight of the probative evidence demonstrates that 
the neurological manifestations of the Veteran's lumbar spine 
disability have warranted no more than separate 10 percent 
disability ratings for each of the Veteran's lower 
extremities for neurological manifestations of his lumbar 
spine disability, effective January 27, 2003, the date upon 
which the medical evidence of record indicates the presence 
of neurological manifestations related to his lumbar spine 
disability. 

Finally, the weight of the probative evidence demonstrates 
that the orthopedic manifestations of the Veteran's lumbar 
spine disability have warranted no more than a 40 percent 
disability rating for the period since January 8, 2009.    

Lastly, in reaching this decision, the potential application 
of various provisions of Title 38 of the Code of Federal 
Regulations have been considered, whether or not they were 
raised by the appellant, as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  The 
Board finds that the evidence of record does not present "an 
exceptional or unusual disability picture so as to render 
impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2008).  In this case, 
there has been no assertion or showing by the appellant that 
his service-connected disability has necessitated frequent 
periods of hospitalization.  
While the appellant may assert that his disability has 
interfered with his employability, the evidence of record 
simply does not support a conclusion that any such impairment 
is beyond that already contemplated by the applicable 
schedular criteria.  See Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  












(CONTINUED ON THE NEXT PAGE)





In the absence of the factors set forth above, the Board 
finds that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R.            § 
3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A disability rating in excess of 20 percent for service-
connected lumbosacral strain with history of herniated 
nucleus pulposus prior to January 8, 2009, is denied.  

Subject to the law and regulations governing payment of 
monetary benefits, since January 27, 2003, a separate 10 
percent disability rating for the neurologic impairment of 
the Veteran's lumbar spine that results in a disability of 
the right lower extremity analogous to mild incomplete 
paralysis of the sciatic nerve, is granted.

Subject to the law and regulations governing payment of 
monetary benefits, since January 27, 2003, a separate 10 
percent disability rating for the neurologic impairment of 
the Veteran's lumbar spine that results in a disability of 
the left lower extremity analogous to mild incomplete 
paralysis of the sciatic nerve, is granted.

A disability rating in excess of 40 percent for service-
connected lumbar spine spondylosis and DDD (previously 
evaluated as lumbosacral strain with history of herniated 
nucleus pulposus) since January 8, 2009, is denied. 



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


